Opinion issued April 30, 2020




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-19-00220-CR
                           ———————————
                   CORNELIUS E. ANDERSON, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 179th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1562518


                         MEMORANDUM OPINION

      Appellant, Cornelius E. Anderson, pleaded guilty, with an agreed

recommendation from the State of six years deferred adjudication, to the offense of

aggravated assault of a family member with a deadly weapon, a second-degree

felony. See TEX. PENAL CODE § 22.02. The trial court found sufficient evidence to
find appellant guilty, but deferred making any finding regarding appellant’s guilt

and placed appellant on community supervision for a period of six years. See TEX.

CODE CRIM. PROC. art. 42A.101. The State then filed a motion to adjudicate

appellant’s guilt, alleging that appellant failed to report to his probation officer as

directed on November 30, 2017 and February 6, 2018. See id. art. 42A.108. The

State filed a supplemental motion to adjudicate guilt, alleging that appellant

assaulted a public servant. Appellant pleaded not true to assault of a public servant,

but pleaded true that he did not report. After a hearing, the trial court found that

appellant committed a violation of his community supervision, adjudicated appellant

guilty, and sentenced appellant to eight years in prison. See id.; TEX. PENAL CODE

§ 12.33. Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw, along

with a brief stating that the record presents no reversible error and the appeal is

without merit and is frivolous. See Anders v. California, 386 U.S. 738 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744; see also High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. 1978). Counsel indicates that he has thoroughly reviewed the record and he is

unable to advance any grounds of error that warrant reversal. See Anders, 386 U.S.
2
at 744; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.]

2006, no pet.). Appellant filed a response.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744 (emphasizing

that reviewing court—and not counsel—determines, after full examination of

proceedings, whether appeal is wholly frivolous); Garner v. State, 300 S.W.3d 763,

767 (Tex. Crim. App. 2009) (reviewing court must determine whether arguable

grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing court determines

whether arguable grounds exist by reviewing entire record). We note that an

appellant may challenge a holding that there are no arguable grounds for appeal by

filing a petition for discretionary review in the Texas Court of Criminal Appeals.

See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney Sharon E. Slopis must immediately send appellant the required

notice and file a copy of the notice with the Clerk of this Court. See TEX. R. APP. P.

6.5(c).


1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
                                           3
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Goodman.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4